Case 19-26881 Docé6 Filed 12/20/19 Page1 of2

Fill in this information to identify your case:

  
     
   
     
 

          

    

Debtor 1 TIARRA

First Name Middle Name Last Name a

aa fl a
Debtor 2 ~ J
(Spouse, if filing) First Name Middle Name Last Name

SUEANN_ VANDERHOEF

 

 

United States Bankruptcy Court for the: District of Maryland

CJ Check if this is an
amended filing

Case number
(If known)

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 25

 

If you are an individual filing under chapter 7, you must fill out this form if:

™ creditors have claims secured by your property, or

m you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Ea List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
: information below.

 

 

 

 

Identify the: creditor.and the property that is.collateral What do you intend to do with the property that Did. you Claim the. property
secures a debt? as exempt.on Schedule C?
Creditor’s C) Surrender the property. CL} No
name:
C) Retain the property and redeem it. CQ) Yes

reper of QQ Retain the property and enter into a

securing debt: Reaffirmation Agreement.
( Retain the property and [explain}:

 

 

 

 

 

 

 

 

 

 

 

 

Creditor’s CJ] Surrender the property. Q) No
name:
_ QQ) Retain the property and redeem it. Q) Yes

orepety of LJ Retain the property and enter into a
securing debt: Reaffirmation Agreement.

C] Retain the property and [explain]:
Creditor’s (.) Surrender the property. CINo
name:
~e ~ . ~ “ () Retain the property and redeem it. C) Yes
pene of CL) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

C) Retain the property and [explain]:
Creditor’s Q) Surrender the property. Q)No
name:

() Retain the property and redeem it. UL Yes
Description of
property
securing debt:

C) Retain the property and enter into a
Reaffirmation Agreement.

CQ) Retain the property and [explain]:

 

 

 

 

 

 

 

 

 

Official Form 108 Statement of Intention for individuals Filing Under Chapter 7 page 1
Case 19-26881 Doc6 Filed 12/20/19 Page 2 of 2

Debtor 4 TIARRA SUEANN VAN DERHOEF Case number (ff known)

 

 

First Name Middle Name Last Name

Era List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

Describe your unexpired: personal property leases Will the lease be assumed?
Lessor's name: REGIONAL MANAGEMENT Wi No
- " : - _ C) Yes

Description of lease

property: onto | cope chy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lessor’s name: O No
Description of leased UO) Yes
property:
Lessors name: ONo
Description of leased 0 Yes
property:
Lessors name: One
aoe wos’ C) Yes
Description of leased
property:
Lessor’s name: ONo
~ (0) Yes
Description of leased
property:
Lessor’s name: ONo
~~ C) Yes
Description of leased
property:
Lessor’s name: ONo
QC] Yes

Description of leased
property:

 

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

* hocre Yaubthe _ *

Signature of Debtor 1 Signature of Debtor 2

pate f ey 20 JONS Date
MM/ ‘DD f YYYY MM/ DDS YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 

 
